UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7891



CHARLES A. WALKER,

                                              Plaintiff - Appellant,

          versus


GREENSVILLE MEDICAL STAFF; NURSE NUNDY; NURSE
PECK; LIEUTENANT WOODSON, Building Supervisor;
K.D. RAE, Secretary,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (CA-05-1066-1-CMH)


Submitted: March 23, 2006                     Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles A. Walker appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district   court.   See   Walker   v.   Greensville   Corr.   Ctr.,   No.

CA-05-1066-1-CMH (E.D. Va. Nov. 23, 2005).            We deny Walker’s

pending motions to file a supplemental brief, for a “temporary” and

a “preliminary” restraining order, and for an injunction.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                               - 2 -